Exhibit 10.1

 

Execution Version

 

$400,000,000
PETROHAWK ENERGY CORPORATION

 

7.25% Senior Notes due 2018

 

PURCHASE AGREEMENT

 

January 14, 2011

 

BARCLAYS CAPITAL INC.
745 Seventh Avenue
New York, New York 10019

 

Ladies and Gentlemen:

 

Petrohawk Energy Corporation, a Delaware corporation (the “Company”), proposes,
upon the terms and conditions set forth in this agreement (this “Agreement”), to
issue and sell to you, as the initial purchaser (the “Initial Purchaser”), $400
million in aggregate principal amount of its 7.25% Senior Notes due 2018 (the
“Notes”).  The Notes are to be issued pursuant to an Indenture (the “Indenture”)
dated as of August 17, 2010 entered into among the Company, the Guarantors (as
defined below) and U.S. Bank National Association, as trustee (the “Trustee”).
The Company’s obligations under the Notes, including the due and punctual
payment of interest on the Notes, will be unconditionally guaranteed (the
“Guarantees”) by the guarantors listed in Schedule I hereto (together the
“Guarantors”).  As used herein, the term “Notes” shall include the Guarantees,
unless the context otherwise requires. This is to confirm the agreement
concerning the purchase of the Notes from the Company by the Initial Purchaser.
For the avoidance of doubt, it is understood and agreed that for purposes of
this Agreement, the term “Notes” shall exclude the $825,000,000 aggregate
principal amount of the Company’s 7.25% Senior Notes due 2018 sold by the
Company on August 17, 2010.

 

1.                                       Purchase and Resale of the Notes.  The
Notes will be offered and sold to the Initial Purchaser without registration
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
on an exemption pursuant to Section 4(2) under the Securities Act.  The Company
and the Guarantors have prepared a preliminary pricing disclosure package dated
January 14, 2011 (the “Preliminary Pricing Disclosure Package”). The Preliminary
Pricing Disclosure Package, as supplemented and amended as of the Applicable
Time (as defined below), together with the pricing information omitted from the
Preliminary Pricing Disclosure Package and set forth in Schedule II(a) is
collectively referred to as the “Pricing Disclosure Package.” Prior to the
Closing Date (as defined herein), the Company and the Guarantors will prepare an
offering memorandum (the “Offering Memorandum”) setting forth information
regarding the Company, the Guarantors, the Notes, and the Exchange Notes (as
defined herein), the Guarantees and the Exchange Guarantees (as defined herein).
The Company and the Guarantors hereby confirm that they have authorized the use
of the Pricing Disclosure Package and the Offering Memorandum in connection with
the offering and resale of the Notes by the Initial Purchaser. “Applicable Time”
means 1:30 p.m. (New York City time) on the date of this Agreement.

 

--------------------------------------------------------------------------------


 

Any reference to the Preliminary Pricing Disclosure Package, Pricing Disclosure
Package or the Offering Memorandum shall be deemed to refer to and include the
Company’s most recent Annual Report on Form 10-K for the fiscal year ended
December 31, 2009 and all documents for subsequent periods and dates filed with
the United States Securities and Exchange Commission (the “Commission”) pursuant
to Section 13(a) or 15(d) of the United States Securities Exchange Act of 1934,
as amended (the “Exchange Act”), on or prior to the date of the Preliminary
Pricing Disclosure Package, Pricing Disclosure Package or the Offering
Memorandum, as the case may be and all documents otherwise incorporated by
reference into the Preliminary Pricing Disclosure Package, Pricing Disclosure
Package or the Offering Memorandum. Any reference to the Preliminary Pricing
Disclosure Package, Pricing Disclosure Package or the Offering Memorandum, as
the case may be, as amended or supplemented, as of any specified date, shall be
deemed to include (i) any documents filed with the Commission pursuant to
Section 13(a) or 15(d) of the Exchange Act after the date of the Preliminary
Pricing Disclosure Package, Pricing Disclosure Package or the Offering
Memorandum, as the case may be, and prior to such specified date and all
documents otherwise incorporated by reference into the Preliminary Pricing
Disclosure Package, Pricing Disclosure Package or the Offering Memorandum prior
to such specified date.  All documents filed under the Exchange Act and so
deemed to be included in the Preliminary Pricing Disclosure Package, Pricing
Disclosure Package or the Offering Memorandum, as the case may be, or any
amendment or supplement thereto are hereinafter called the “Exchange Act
Reports.”  The Exchange Act Reports, when they were or are filed with the
Commission, conformed or will conform in all material respects to the applicable
requirements of the Exchange Act and the applicable rules and regulations of the
Commission thereunder.

 

It is understood and acknowledged that upon original issuance thereof, and until
such time as the same is no longer required under the applicable requirements of
the Securities Act, the Notes (and all securities issued in exchange therefor or
in substitution thereof) shall bear the following legend (along with such other
legends as the Initial Purchaser and its counsel deem necessary):

 

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  THE HOLDER OF
THIS SECURITY BY ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT (A) IT IS A
“QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”)), OR (B) IT IS A NON-U.S. PURCHASER AND IS ACQUIRING THIS
SECURITY IN AN OFFSHORE TRANSACTION WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT, PURSUANT TO RULE 904 OF REGULATION S, AND (2) AGREES TO OFFER,
SELL OR OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE WHICH IS ONE YEAR
(OR SUCH SHORTER PERIOD AS MAY BE PRESCRIBED BY RULE 144(d) (OR ANY SUCCESSOR
PROVISION THEREOF) UNDER THE

 

2

--------------------------------------------------------------------------------


 

SECURITIES ACT) AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF (OR ANY
PREDECESSOR OF THIS SECURITY) AND THE LAST DATE ON WHICH THE COMPANY OR ANY
AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF
SUCH SECURITY), ONLY (A) TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, (B) PURSUANT
TO A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE
SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A, TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN
THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS
AND SALES TO NON-U.S. PURCHASERS THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE
MEANING OF REGULATION S UNDER THE SECURITIES ACT, PURSUANT TO RULE 904 OF
REGULATION S, OR (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND THE SECURITIES LAWS OF ANY
OTHER JURISDICTION, INCLUDING ANY STATE OF THE UNITED STATES, SUBJECT TO THE
COMPANY’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER
PURSUANT TO CLAUSE (D) OR (E) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM, AND IN EACH
OF THE FOREGOING CASES, A CERTIFICATE OF TRANSFER IN THE FORM APPEARING ON THE
OTHER SIDE OF THIS SECURITY IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE
TRUSTEE.  THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE
RESALE RESTRICTION TERMINATION DATE.”

 

You have advised the Company that you will make offers (the “Exempt Resales”) of
the Notes purchased by you hereunder on the terms set forth in each of the
Pricing Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely to (i) persons whom you reasonably believe to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act (“QIBs”)
and (ii) outside the United States to certain persons who are not U.S. Persons
(as defined in Regulation S under the Securities Act (“Regulation S”)) (such
persons, “Non-U.S. Persons”) in offshore transactions in reliance on Regulation
S.  Those persons specified in clauses (i) and (ii) are referred to herein as
the (“Eligible Purchasers”).  You will offer the Notes to Eligible Purchasers
initially at a price equal to 101.875% of the principal amount thereof.  Such
price may be changed at any time without notice.

 

Holders (including subsequent transferees) of the Notes will have the
registration rights set forth in the registration rights agreement (the
“Registration Rights Agreement”) among the Company, the Guarantors and the
Initial Purchaser to be dated the Closing Date, for so long as such Notes
constitute “Transfer Restricted Securities” (as defined in the Registration
Rights Agreement).  Pursuant to the Registration Rights Agreement, the Company
and the Guarantors will agree to file with the Commission under the
circumstances set forth therein, a registration statement under the Securities
Act (the “Exchange Offer Registration Statement”) relating to

 

3

--------------------------------------------------------------------------------


 

the Company’s $400 million 7.25% Senior Notes due 2018 (the “Exchange Notes”)
and the Guarantors’ Exchange Guarantees (the “Exchange Guarantees”) to be
offered in exchange for the Notes and the Guarantees.  Such portion of the
offering is referred to as the “Exchange Offer.”

 

2.                                       Representations, Warranties and
Agreements of the Company and the Guarantors.  The Company and each of the
Guarantors, jointly and severally, represent, warrant and agree as follows:

 

(a)                                  When the Notes and Guarantees are issued
and delivered pursuant to this Agreement, such Notes and Guarantees will not be
of the same class (within the meaning of Rule 144A under the Securities Act) as
securities of the Company or the Guarantors that are listed on a United States
national securities exchange registered or that are quoted in a United States
automated inter-dealer quotation system.

 

(b)                                 Neither the Company nor any subsidiary is,
and after giving effect to the offer and sale of the Notes and the application
of the proceeds therefrom as described under “Use of Proceeds” in each of the
Pricing Disclosure Package and the Offering Memorandum will be, an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
of the Commission thereunder.

 

(c)                                  Assuming that your representations and
warranties in Section 3(b) are true, the purchase and resale of the Notes
pursuant hereto (including pursuant to the Exempt Resales) is exempt from the
registration requirements of the Securities Act. No form of general solicitation
or general advertising within the meaning of Regulation D (including, but not
limited to, advertisements, articles, notices or other communications published
in any newspaper, magazine or similar medium or broadcast over television or
radio, or any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising) was used by the Company, the
Guarantors or any of their respective representatives (other than you, as to
whom the Company and the Guarantors make no representation) in connection with
the offer and sale of the Notes.

 

(d)                                 No form of general solicitation or general
advertising was used by the Company, the Guarantors or any of their respective
representatives (other than you, as to whom the Company and the Guarantors make
no representation) with respect to Notes sold outside the United States to
Non-U.S. Persons, by means of any directed selling efforts within the meaning of
Rule 902 under the Securities Act, and the Company, any affiliate of the Company
and any person acting on its or their behalf (other than you, as to whom the
Company and the Guarantors make no representation) has complied with and will
implement the “offering restrictions” required by Rule 902 under the Securities
Act.

 

(e)                                  Each of the Preliminary Pricing Disclosure
Package, Pricing Disclosure Package and the Offering Memorandum, each as of its
respective date, contains all the information specified in, and meeting the
requirements of, Rule 144A(d)(4) under the Securities Act.

 

4

--------------------------------------------------------------------------------


 

(f)                                    The Preliminary Pricing Disclosure
Package, Pricing Disclosure Package and the Offering Memorandum have been
prepared by the Company and the Guarantors for use by the Initial Purchaser in
connection with the Exempt Resales. No order or decree preventing the use of the
Preliminary Pricing Disclosure Package, Pricing Disclosure Package or the
Offering Memorandum, or any order asserting that the transactions contemplated
by this Agreement are subject to the registration requirements of the Securities
Act has been issued, and no proceeding for that purpose has commenced or is
pending or, to the knowledge of the Company or any of the Guarantors is
contemplated.

 

(g)                                 The Pricing Disclosure Package did not, as
of the Applicable Time, and will not, as of the Closing Date, contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made therein, in the light of the circumstances under
which they were made, not misleading; provided that no representation or
warranty is made as to information contained in or omitted from the Pricing
Disclosure Package in reliance upon and in conformity with written information
furnished to the Company by the Initial Purchaser specifically for inclusion
therein.

 

(h)                                 The Offering Memorandum will not, as of its
date and as of the Closing Date, contain an untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading; provided that no representation or warranty is made as to
information contained in or omitted from the Offering Memorandum in reliance
upon and in conformity with written information furnished to the Company by the
Initial Purchaser specifically for inclusion therein.

 

(i)                                     Other than the Preliminary Pricing
Disclosure Package, the Company has not made any offer to sell or solicitation
of an offer to buy the Notes that would constitute a “free writing prospectus”
(if the offering of the Notes was made pursuant to a registered offering under
the Securities Act), as defined in Rule 405 under the Securities Act (a “Free
Writing Offering Document”) without the prior consent of the Initial Purchaser;
any such Free Writing Offering Document the use of which has been previously
consented to by the Initial Purchaser is listed on Schedule II(b).  Each such
Free Writing Offering Document, when taken together with the Pricing Disclosure
Package, did not, and at the Closing Date will not, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading; provided that no representation and warranty is made with
respect to any statements or omissions made in each such Free Writing Offering
Document in reliance upon and in conformity with information relating to any
Initial Purchaser furnished to the Company by the Initial Purchaser specifically
for inclusion therein.

 

(j)                                     The Exchange Act Reports did not, and
will not when filed with the Commission, contain an untrue statement of material
fact or omit to state a material fact necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading.

 

(k)                                  The statistical and market-related data
included under the captions “Summary,” “Management’s discussion and analysis of
financial condition and results of

 

5

--------------------------------------------------------------------------------


 

operations,” and “Business” in the Pricing Disclosure Package and the Offering
Memorandum and the consolidated financial statements of the Company and its
subsidiaries included in the Pricing Disclosure Package and the Offering
Memorandum are based on or derived from sources that the Company believes to be
reliable and accurate in all material respects.

 

(l)                                     Each of the Company, the Guarantors and
their respective subsidiaries has been duly organized and is validly existing
and in good standing as a corporation or other business entity under the laws of
its jurisdiction of organization and is duly qualified to do business and in
good standing as a foreign corporation or other business entity in each
jurisdiction in which its ownership or lease of property or the conduct of its
businesses requires such qualification, except where the failure to be so
qualified or in good standing would not, in the aggregate, reasonably be
expected to have a material adverse effect on the condition (financial or
otherwise), results of operations, stockholders’ equity, properties, business or
prospects of the Company and its subsidiaries taken as a whole or a material
adverse effect on the performance by the Company and the Guarantors of the
performance of this Agreement, the Indenture or the Notes or the consummation of
any of the transactions contemplated hereby or thereby (a “Material Adverse
Effect”); each of the Company, the Guarantors and their respective subsidiaries
has all power and authority necessary to own or hold its properties and to
conduct the businesses in which it is engaged. The Company does not own or
control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed in the Company’s Annual Report on Form 10-K
for the most recent fiscal year and any entities listed on Schedule III. None of
the subsidiaries of the Company (other than the subsidiaries set forth on
Schedule IV (collectively, the “Significant Subsidiaries”)) is a “significant
subsidiary” (as defined in Rule 405 under the Securities Act).

 

(m)                               The Company has an authorized capitalization
as set forth in each of the Pricing Disclosure Package and the Offering
Memorandum, and all of the issued shares of capital stock of the Company have
been duly authorized and validly issued and are fully paid and non-assessable;
and all of the issued shares of capital stock or other ownership interests of
each subsidiary of the Company have been duly authorized and validly issued, are
fully paid and non-assessable and are owned directly or indirectly by the
Company, free and clear of all liens, encumbrances, equities or claims, except
as described in the Pricing Disclosure Package and the Offering Memorandum and
except for such liens, encumbrances, equities or claims as would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(n)                                 The Company and each Guarantor has all
requisite corporate power and authority to execute, deliver and perform its
obligations under the Indenture.  The Indenture has been duly and validly
authorized, executed and delivered by the Company and the Guarantors and,
assuming due authorization, execution and delivery by the Trustee, constitutes
the valid and binding agreement of the Company and the Guarantors, enforceable
against the Company and the Guarantors in accordance with its terms, except as
such enforceability may be limited by bankruptcy, fraudulent conveyance,
insolvency, reorganization, moratorium, and other laws relating to or affecting
creditors’ rights generally and by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law);
no qualification of the Indenture under the Trust Indenture Act of 1939 (the
“1939 Act”) is required in connection with the offer and sale of the Notes
contemplated hereby or in connection with the

 

6

--------------------------------------------------------------------------------


 

Exempt Resales. The Indenture conforms to the description thereof in the Pricing
Disclosure Package and will conform to the description thereof in the Offering
Memorandum.

 

(o)                                 The Company has all requisite corporate
power and authority to execute, issue, sell and perform its obligations under
the Notes.  The Notes have been duly authorized by the Company and, when duly
executed by the Company in accordance with the terms of the Indenture, assuming
due authentication of the Notes by the Trustee, upon delivery to the Initial
Purchaser against payment therefor in accordance with the terms hereof, will be
validly issued and delivered and will constitute valid and binding obligations
of the Company entitled to the benefits of the Indenture, enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at law). The Notes will conform in
all material respects to the description thereof in each of the Pricing
Disclosure Package and the Offering Memorandum.

 

(p)                                 The Company has all requisite corporate
power and authority to execute, issue and perform its obligations under the
Exchange Notes. The Exchange Notes have been duly and validly authorized by the
Company and if and when issued and authenticated in accordance with the terms of
the Indenture and delivered in accordance with the Exchange Offer provided for
in the Registration Rights Agreement, will be validly issued and delivered and
will constitute valid and binding obligations of the Company entitled to the
benefits of the Indenture, enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium, and other laws
relating to or affecting creditors’ rights generally and by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

 

(q)                                 Each Guarantor has all requisite corporate,
partnership or limited liability company power and authority, as applicable, to
execute, issue and perform its obligations under the Guarantees.  The Guarantees
have been duly and validly authorized by the Guarantors and upon the due
execution, authentication and delivery of the Notes in accordance with the
Indenture and the issuance of the Notes in the sale to the Initial Purchaser
contemplated by this Agreement, will constitute valid and binding obligations of
the Guarantors, enforceable against the Guarantors in accordance with their
terms, except as such enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium, and other laws relating to
or affecting creditors’ rights generally and by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). The Guarantees will conform in all material respects to the
description thereof in each of the Pricing Disclosure Package and the Offering
Memorandum.

 

(r)                                    Each Guarantor has all requisite
corporate, partnership or limited liability company power and authority, as
applicable, to execute, issue and perform its obligations under the Exchange
Guarantees.  The Exchange Guarantees have been duly and validly authorized by
the Guarantors and if and when executed and delivered by the Guarantors in
accordance with the terms of the Indenture and upon the due execution and
authentication of the Exchange Notes in accordance with the Indenture and the
issuance and delivery of the Exchange Notes in the

 

7

--------------------------------------------------------------------------------


 

Exchange Offer contemplated by the Registration Rights Agreement, will be
validly issued and delivered and will constitute valid and binding obligations
of the Guarantors entitled to the benefits of the Indenture, enforceable against
the Guarantors in accordance with their terms, except as such enforceability may
be limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at law).

 

(s)                                  The Company and each Guarantor has all
requisite corporate, partnership or limited liability company power and
authority, as applicable, to execute, deliver and perform its obligations under
the Registration Rights Agreement.  The Registration Rights Agreement has been
duly authorized by the Company and each Guarantor and, when executed and
delivered by the Company and each Guarantor in accordance with the terms hereof
and thereof, will be validly executed and delivered and (assuming the due
authorization, execution and delivery thereof by you) will be the legally valid
and binding obligation of the Company and each Guarantor in accordance with the
terms thereof, enforceable against the Company and each Guarantor in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to or
affecting creditor’s rights generally, by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and, as to rights of indemnification and contribution, by
principles of public policy.  The Registration Rights Agreement will conform to
the description thereof in each of the Pricing Disclosure Package and the
Offering Memorandum.

 

(t)                                    The Company and each Guarantor has all
requisite corporate power to execute, deliver and perform its obligations under
this Agreement.  This Agreement has been duly and validly authorized, executed
and delivered by the Company and each of the Guarantors.

 

(u)                                 The issue and sale of the Notes and the
Guarantees, the execution, delivery and performance by the Company and the
Guarantors of the Notes, the Guarantees, the Exchange Notes, the Exchange
Guarantees, the Indenture, the Registration Rights Agreement and this Agreement,
the application of the proceeds from the sale of the Notes as described under
“Use of Proceeds” in each of the Pricing Disclosure Package and the Offering
Memorandum and the consummation of the transactions contemplated hereby and
thereby, does not and will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, impose any lien, charge or
encumbrance upon any property or assets of the Company, the Guarantors or their
respective subsidiaries, or constitute a default under, any indenture, mortgage,
deed of trust, loan agreement, license, lease or other agreement or instrument
to which the Company, the Guarantors or any of their respective subsidiaries is
a party or by which the Company, the Guarantors or any of their respective
subsidiaries is bound or to which any of the property or assets of the Company,
the Guarantors or any of their respective subsidiaries is subject, (ii) result
in any violation of the provisions of the charter or by-laws or similar
organizational document of the Company, the Guarantors or any of their
respective subsidiaries or (iii) result in any violation of any statute or any
judgment, order, decree, rule or regulation of any court or governmental agency
or body having jurisdiction over the Company, the Guarantors or any of their
respective subsidiaries or any of their properties or assets, except, with
respect to clauses (i) and (iii), conflicts or violations that could not
reasonably be expected to have a Material Adverse Effect.

 

8

--------------------------------------------------------------------------------


 

(v)                                 No consent, approval, authorization or order
of, or filing, registration or qualification with any court or governmental
agency or body having jurisdiction over the Company, the Guarantors or any of
their respective subsidiaries is required for the issue and sale of the Notes
and the Guarantees, the execution, delivery and performance by the Company and
the Guarantors of the Notes, the Guarantees, the Exchange Notes, the Exchange
Guarantees, the Indenture, the Registration Rights Agreement and this Agreement,
the application of the proceeds from the sale of the Notes as described under
“Use of Proceeds” in each of the Pricing Disclosure Package and the Offering
Memorandum and the consummation of the transactions contemplated hereby and
thereby, except for the filing of a registration statement by the Company with
the Commission pursuant to the Securities Act as required by the Registration
Rights Agreement and the qualification of the Indenture under the Trust
Indenture Act of 1939 in connection with the registration of the Exchange Notes
under the Securities Act and such consents, approvals, authorizations, orders,
filings, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection with the purchase and distribution of
the Notes by the Initial Purchaser.

 

(w)                               Except for the Registration Rights Agreement,
there are no contracts, agreements or understandings between the Company, any
Guarantor and any person granting such person the right to require the Company
or any Guarantor to file a registration statement under the Securities Act with
respect to any securities of the Company or any Guarantor owned or to be owned
by such person or to require the Company or any Guarantor to include such
securities in the securities registered pursuant to the Registration Rights
Agreement or in any securities being registered pursuant to any other
registration statement filed by the Company or any Guarantor under the
Securities Act.

 

(x)                                   Neither the Company, any Guarantor nor any
other person acting on behalf of the Company or any Guarantor has sold or issued
any securities that would be integrated with the offering of the Notes
contemplated by this Agreement pursuant to the Securities Act, the rules and
regulations thereunder or the interpretations thereof by the Commission. The
Company and the Guarantors will take reasonable precautions designed to insure
that any offer or sale, direct or indirect, in the United States or to any U.S.
person (as defined in Rule 902 under the Securities Act), of any Notes or any
substantially similar security issued by the Company or any Guarantor, within
six months subsequent to the date on which the distribution of the Notes has
been completed (as notified to the Company by the Initial Purchaser), is made
under restrictions and other circumstances reasonably designed not to affect the
status of the offer and sale of the Notes in the United States and to U.S.
persons contemplated by this Agreement as transactions exempt from the
registration provisions of the Securities Act, including any sales pursuant to
Rule 144A under, or Regulations D or S of, the Securities Act.

 

(y)                                 Neither the Company, the Guarantors nor any
of their respective subsidiaries has sustained, since the date of the latest
audited financial statements included or incorporated by reference in the
Pricing Disclosure Package and the Offering Memorandum, any loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, and, since such date, there has not been any change in the
capital stock, partnership or limited liability interests, as applicable, or
long-term debt, of the Company, the Guarantors or any of their respective
subsidiaries or any adverse change, or any development involving a prospective

 

9

--------------------------------------------------------------------------------


 

adverse change, in or affecting the condition (financial or otherwise), results
of operations, stockholders’ equity, properties, management, business or
prospects of the Company and its subsidiaries, taken as a whole, in each case
except as could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(z)                                   The historical financial statements
(including the related notes and supporting schedules) included or incorporated
by reference in the Pricing Disclosure Package and the Offering Memorandum
present fairly in all material respects the financial condition, results of
operations and cash flows of the entities purported to be shown thereby, at the
dates and for the periods indicated, and have been prepared in conformity with
accounting principles generally accepted in the United States applied on a
consistent basis throughout the periods involved. The pro forma financial
statements included or incorporated by reference in the Pricing Disclosure
Package and the Offering Memorandum include assumptions that provide a
reasonable basis for presenting the significant effects directly attributable to
the transactions and events described therein, the related pro forma adjustments
give appropriate effect to those assumptions, and the pro forma adjustments
reflect the proper application of those adjustments to the historical financial
statement amounts in the pro forma financial statements included in the Pricing
Disclosure Package.  The pro forma financial statements included or incorporated
by reference in the Pricing Disclosure Package and the Offering Memorandum have
been prepared in accordance with the Commission’s rules and guidance with
respect to pro forma financial information. The pro forma financial statements
included or incorporated by reference in the Pricing Disclosure Package and the
Offering Memorandum have been prepared on the basis consistent with such
historical financial statements, except for the pro forma adjustments specified
therein include all material adjustments to the historical financial data
required by Rule 11-02 of Regulation S-X to reflect the Company’s (a) sale of
its Permian Basin properties, which closed on October 30, 2009, (b) disposition
of its Haynesville Shale midstream operations in the KinderHawk Field Services
LLC joint venture transactions with an affiliate of Kinder Morgan Energy
Partners, L.P., which closed on May 21, 2010, (c) disposition of its Permian
Basin properties, which closed on October 30, 2009 and (d) disposition of its
Fayetteville Shale properties, which had an effective date of October 1, 2010
(as discussed in the Pricing Disclosure Package and the Offering Memorandum),
and give effect to assumptions made on a reasonable basis and in good faith
present fairly in all material respects the historical and proposed transactions
contemplated by the Pricing Disclosure Package and the Offering Memorandum. The
other financial information and data included in the Pricing Disclosure Package
and the Offering Memorandum, historical and pro forma, are, in all material
respects, accurately presented and prepared on a basis consistent with such
financial statements and the books and records of the Company.

 

(aa)                            Deloitte & Touche LLP, who have certified
certain financial statements of the Company and its consolidated subsidiaries,
whose report appears in the Pricing Disclosure Package and the Offering
Memorandum or is incorporated by reference therein and who will deliver the
letter referred to in Section 7(g) hereof at closing, are independent public
accountants as required by the Securities Act and the rules and regulations
thereunder and the rules and regulations of the Public Company Accounting
Oversight Board (the “PCAOB”) during the periods covered by the financial
statements on which they reported contained or incorporated by reference in the
Pricing Disclosure Package and the Offering Memorandum.

 

10

--------------------------------------------------------------------------------


 

(bb)                          Netherland, Sewell & Associates, Inc., an oil and
gas consulting firm (“NSAI”), whose report dated February 16, 2010, is
summarized or excerpted in reports incorporated by reference, or included, in
the Pricing Disclosure Package and the Offering Memorandum and who will deliver
the expert letter referred to in Section 7(i) hereof at closing, was, as of the
date of such report, and is, as of the date hereof, an independent petroleum
engineer with respect to the Company. The written engineering report prepared by
NSAI dated February 16, 2010, setting forth the proved reserves attributed to
the oil and gas properties of the Company and its subsidiaries accurately
reflects in all material respects the ownership interests of the Company its
subsidiaries in the properties therein as of December 31, 2009; the information
furnished by the Company to NSAI for purposes of preparing its report,
including, without limitation, production, costs of operation and development,
current prices for production, agreements relating to current and future
operations and sales of production, was true, correct and complete in all
material respects on the date supplied and was prepared in accordance with
customary industry practices, as indicated in the letter of NSAI dated
February 16, 2010.

 

(cc)                            Except as described in the Pricing Disclosure
Package and the Offering Memorandum, the Company, the Guarantors and each of
their respective subsidiaries has defensible title to all of their interests in
oil and gas properties (other than interests earned under farm-out,
participation or similar agreements in which an assignment or transfer is
pending) and all their interests in other real property and good title to all
other properties owned by them, in each case, free and clear of all mortgages,
pledges, liens, security interests, claims, restrictions or encumbrances of any
kind except such as (i) are described in the Pricing Disclosure Package and the
Offering Memorandum, (ii) liens and encumbrances under operating agreements,
unitization and pooling agreements, production sales contracts, farm-out
agreements and other oil and gas exploration participation and production
agreements, in each case that secure payment of amounts not yet due and payable
for the performance of other unmatured obligations and are of a scope and nature
customary in the oil and gas industry or arise in connection with drilling and
production operations, or (iii) would not have a Material Adverse Effect on the
value of the affected property or the use made and proposed to be made of such
property by the Company, the Guarantors or any of their respective subsidiaries,
as the case may be; except as would not have a Material Adverse Effect, all of
the leases and subleases of real property of the Company, the Guarantors or any
of their respective subsidiaries and under which the Company, the Guarantors or
any of their respective subsidiaries holds properties described in the Pricing
Disclosure Package and the Offering Memorandum, are in full force and effect,
and neither the Company, the Guarantors nor any of their respective subsidiaries
has received written notice of any claim of any sort that has been asserted by
anyone adverse to the rights of the Company, the Guarantors or any of their
respective subsidiaries under any of such leases or subleases, or affecting or
questioning the rights of the Company, the Guarantors or any of their respective
subsidiaries to the continued possession of the leased or subleased premises
under any such lease or sublease.

 

(dd)                          The Company and each of its subsidiaries have such
permits, licenses, patents, franchises, certificates of need and other approvals
or authorizations of governmental or regulatory authorities (“Permits”) as are
necessary under applicable law to own their properties and conduct their
businesses in the manner described in the Pricing Disclosure Package and the
Offering Memorandum, except for any of the foregoing that could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; each of the
Company and its

 

11

--------------------------------------------------------------------------------


 

subsidiaries has fulfilled and performed all of its obligations with respect to
the Permits, and no event has occurred that allows, or after notice or lapse of
time would allow, revocation or termination thereof or results in any other
impairment of the rights of the holder or any such Permits, except for any of
the foregoing that could not reasonably be expected to have a Material Adverse
Effect.

 

(ee)                            The Company and each of its subsidiaries own or
possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses, know-how, software, systems and technology
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures)  necessary for the conduct of
their respective businesses and have no reason to believe that the conduct of
their respective businesses will conflict with, and have not received any notice
of any claim of conflict with, any such rights of others.

 

(ff)                                There are no legal or governmental
proceedings pending to which the Company or any of its subsidiaries is a party
or of which any property or assets of the Company or any of its subsidiaries is
the subject that could, in the aggregate, reasonably be expected to have a
Material Adverse Effect or could, in the aggregate, reasonably be expected to
have a material adverse effect on the performance by the Company and the
Guarantors of the performance of this Agreement, the Indenture or the Notes or
the consummation of any of the transactions contemplated hereby; and to the
Company’s and each Guarantors’ knowledge, no such proceedings are threatened or
contemplated by governmental authorities or others.

 

(gg)                          There are no legal or governmental proceedings or
contracts or other documents that would be required to be described in a
registration statement filed under the Securities Act or, in the case of
documents, would be required to be filed as exhibits to a registration statement
of the Company pursuant to Item 601(10) of Regulation S-K that have not been
described in the Pricing Disclosure Package and the Offering Memorandum. 
Neither the Company, the Guarantors nor any of their respective subsidiaries has
knowledge that any other party to any such contract, agreement or arrangement
has any intention not to render full performance as contemplated by the terms
thereof; and that statements made in the Pricing Disclosure Package and the
Offering Memorandum under the captions “Business,” “Material U.S. federal tax
considerations,” and “Certain ERISA considerations” insofar as they purport to
constitute summaries of the terms of legal or governmental proceedings or
contracts and other documents, constitute accurate summaries of the terms of
such legal and governmental proceedings and contracts and other documents in all
material respects.

 

(hh)                          No relationship, direct or indirect, that would be
required to be described in a registration statement of the Company pursuant to
Item 404 of Regulation S-K, exists between or among the Company or any
Guarantor, on the one hand, and the directors, officers, stockholders, customers
or suppliers of the Company or any Guarantor, on the other hand, that has not
been described in the Pricing Disclosure Package and the Offering Memorandum.

 

(ii)                                  No labor disturbance by the employees of
the Company or any of its subsidiaries exists or, to the knowledge of the
Company or any Guarantor, is imminent that could reasonably be expected to have
a Material Adverse Effect.

 

12

--------------------------------------------------------------------------------


 

(jj)                                  (i) Each “employee benefit plan” (within
the meaning of Section 3(3) of the Employee Retirement Security Act of 1974, as
amended (“ERISA”)) for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each a “Plan”) has been
maintained in compliance with its terms and with the requirements of all
applicable statutes, rules and regulations including ERISA and the Code;
(ii) with respect to each Plan subject to Title IV of ERISA (a) no “reportable
event” (within the meaning of Section 4043(c) of ERISA) has occurred or is
reasonably expected to occur, (b) no “accumulated funding deficiency” (within
the meaning of Section 302 of ERISA or Section 412 of the Code), whether or not
waived, has occurred or is reasonably expected to occur, (c) the fair market
value of the assets under each Plan exceeds the present value of all benefits
accrued under such Plan (determined based on those assumptions used to fund such
Plan) and (d) neither the Company or any member of its Controlled Group has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
(other than contributions to the Plan or premiums to the PBGC in the ordinary
course and without default) in respect of a Plan (including a “multiemployer
plan”, within the meaning of Section 4001(c)(3) of ERISA); and (iii) each Plan
that is intended to be qualified under Section 401(a) of the Code is so
qualified and nothing has occurred, whether by action or by failure to act,
which would cause the loss of such qualification.

 

(kk)                            The Company and each of its subsidiaries has
filed all federal, state, local and foreign income and franchise tax returns
required to be filed through the date hereof, subject to permitted extensions,
and paid all taxes due thereon, and (i) no tax deficiency has been determined
adversely to the Company, the Guarantors or any of their respective
subsidiaries, nor (ii) does the Company or any Guarantor have any knowledge of
any tax deficiencies that could, in the case of clause (i) or (ii) in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(ll)                                  There are no transfer taxes or other
similar fees or charges under Federal law or the laws of any state, or any
political subdivision thereof, required to be paid in connection with the
execution and delivery of this Agreement or the issuance by the Company or sale
by the Company of the Notes.

 

(mm)                      Since the date as of which information is given in the
Pricing Disclosure Package and the Offering Memorandum and except as may
otherwise be described in the Pricing Disclosure Package and the Offering
Memorandum, neither the Company nor any Guarantor has (i) issued or granted any
securities except pursuant to the exercise of outstanding options described
therein, (ii) incurred any liability or obligation, direct or contingent, other
than liabilities and obligations that were incurred in the ordinary course of
business, (iii) entered into any material transaction not in the ordinary course
of business or (iv) declared or paid any dividend on its capital stock.

 

(nn)                          The Company and each of its subsidiaries (i) makes
and keeps accurate financial books and records and (ii) maintains and has
maintained effective internal control over financial reporting as defined in
Rule 13a-15 under the Exchange Act and a system of internal accounting controls
sufficient to provide reasonable assurance that (A) transactions are executed in
accordance with management’s general or specific authorization, (B) transactions
are recorded

 

13

--------------------------------------------------------------------------------


 

as necessary to permit preparation of its financial statements in conformity
with accounting principles generally accepted in the United States and to
maintain accountability for its assets, (C) access to its assets is permitted
only in accordance with management’s general or specific authorization and 
(D) the reported accountability for its assets is compared with existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.

 

(oo)                          Neither the Company nor any of its subsidiaries
(i) is in violation of its charter or by-laws (or similar organizational
documents), (ii) is in default, and no event has occurred that, with notice or
lapse of time or both, would constitute such a default, in the due performance
or observance of any term, covenant, condition or other obligation contained in
any indenture, mortgage, deed of trust, loan agreement, license or other
agreement or instrument to which it is a party or by which it is bound or to
which any of its properties or assets is subject or (iii) is in violation of any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over it or its property or assets or has failed to
obtain any license, permit, certificate, franchise or other governmental
authorization or permit necessary to the ownership of its property or to the
conduct of its business, except in the case of clauses (ii) and (iii), to the
extent any such conflict, breach, violation or default could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(pp)                          Neither the Company nor any of its subsidiaries,
nor, to the knowledge of the Company and the Guarantors, any director, officer,
agent, employee or other person associated with or acting on behalf of the
Company, the Guarantors or any of their respective subsidiaries, has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.

 

(qq)                          The Company and each of its subsidiaries (i) are,
and at all times prior hereto were, in compliance with all laws, regulations,
ordinances, rules, orders, judgments, decrees, permits or other legal
requirements of any governmental authority, including without limitation any
international, national, state, provincial, regional, or local authority,
relating to the protection of human health or safety, the environment, or
natural resources, or to hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”) applicable to such entity, which compliance
includes, without limitation, obtaining, maintaining and complying with all
permits and authorizations and approvals required by Environmental Laws to
conduct their respective businesses, and (ii) have not received notice of any
actual or alleged violation of Environmental Laws, or of any potential liability
for or other obligation concerning the presence, disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, except in
the case of clause (i) or (ii) where such non-compliance, violation, liability,
or other obligation could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.  Except as described in the Pricing Disclosure
Package, (A) there are no proceedings that are pending, or known to be
contemplated, against the Company or any of its subsidiaries under Environmental
Laws in which a governmental authority is also a party, other than such
proceedings regarding which it is reasonably believed no monetary sanctions of
$100,000 or more will be imposed, (B) the Company, the Guarantors and their
respective subsidiaries are not aware of any issues regarding compliance with
Environmental Laws, or

 

14

--------------------------------------------------------------------------------


 

liabilities or other obligations under Environmental Laws or concerning
hazardous or toxic substances or wastes, pollutants or contaminants, that could
reasonably be expected to have a Material Adverse Effect, and (C) none of the
Company, the Guarantors and their respective subsidiaries anticipates material
capital expenditures other than in the ordinary course of business relating to
Environmental Laws.

 

(rr)                                None of the transactions contemplated by
this Agreement (including, without limitation, the use of the proceeds from the
sale of the Notes), will violate or result in a violation of Section 7 of the
Exchange Act, or any regulation promulgated thereunder, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System.

 

(ss)                            The statements set forth in each of the Pricing
Disclosure Package under the captions “Description of the Notes” and
“Description of the New Notes,” and to be set forth in the Offering Memorandum
under the caption “Description of the Notes,” insofar as they purport to
constitute a summary of the terms of the Notes and the Guarantees and under the
captions “Material U.S. federal tax considerations,” “Description of other
indebtedness,” and “Plan of distribution” in the Offering Memorandum insofar as
they purport to describe the provisions of the documents referred to therein,
are and, in the case of the Offering Memorandum will be, accurate in all
material respects.

 

(tt)                                The Company and its affiliates have not
taken, directly or indirectly, any action designed to or that has constituted or
that could reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company or the Guarantors in
connection with the offering of the Notes.

 

(uu)                          (i) The Company and each of its subsidiaries have
established and maintain disclosure controls and procedures (as such term is
defined in Rule 13a-15 under the Exchange Act), (ii) such disclosure controls
and procedures are designed to ensure that the information required to be
disclosed by the Company in the reports they file or submit under the Exchange
Act (assuming the Company was required to file or submit such reports under the
Exchange Act) is accumulated and communicated to management of the Company and
its subsidiaries, including their respective principal executive officers and
principal financial officers, as appropriate, to allow timely decisions
regarding required disclosure to be made; and (iii) such disclosure controls and
procedures are effective in all material respects to perform the functions for
which they were established.

 

(vv)                          Since the date of the most recent balance sheet of
the Company and its consolidated subsidiaries reviewed or audited by Deloitte &
Touche LLP and the audit committee of the board of directors of the Company,
(i) the Company has not been advised by its auditors of (A) any significant
deficiencies in the design or operation of internal controls that would
adversely affect the ability of the Company or any of its subsidiaries to
record, process, summarize and report financial data, or any material weaknesses
in internal controls and (B) any fraud, whether or not material, that involves
management or other employees who have a significant role in the internal
controls of the Company and each of its subsidiaries, and (ii) since that date,
there have been no significant changes in internal controls or in other factors
that

 

15

--------------------------------------------------------------------------------


 

would significantly affect internal controls, including any corrective actions
with regard to significant deficiencies and material weaknesses.

 

(ww)                      No subsidiary of the Company is currently prohibited,
directly or indirectly, from paying any dividends to the Company, from making
any other distribution on such subsidiary’s capital stock, from repaying to the
Company any loans or advances to such subsidiary from the Company or from
transferring any of such subsidiary’s property or assets to the Company or any
other subsidiary of the Company, except as described in the Pricing Disclosure
Package.

 

(xx)                              There is and has been no failure on the part
of the Company and any of the Company’s directors or officers, in their
capacities as such, to comply with the provisions of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith.

 

(yy)                          The section entitled “Management’s discussion and
analysis of financial condition and results of operations — Critical accounting
policies and estimates” contained in the Pricing Disclosure Package and the
Offering Memorandum accurately and fully describes in all material respects
(A) the accounting policies that the Company believed as of the date thereof
were the most important in the portrayal of the Company’s financial condition
and results of operations and that required management’s most difficult,
subjective or complex judgments; (B) the judgments and uncertainties affecting
the application of critical accounting policies; and (C) the likelihood that
materially different amounts would be reported under different conditions or
using different assumptions and an explanation thereof.

 

(zz)                              The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened, except, in each case, as would not
reasonably be expected to have a Material Adverse Effect.

 

(aaa)                      Neither the Company nor any of its subsidiaries nor,
to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

 

(bbb)                   The Company has not taken any action or omitted to take
any action (such as issuing any press release relating to any Notes without an
appropriate legend) which may result in the loss by the Initial Purchaser of the
ability to rely on any stabilization safe harbor

 

16

--------------------------------------------------------------------------------


 

provided by the Financial Services Authority under the Financial Services and
Markets Act 2000 (the “FSMA”). The Company has been informed of the guidance
relating to stabilization provided by the Financial Services Authority, in
particular in Section MAR 2 Annex 2G of the Financial Services Handbook.

 

(ccc)                      Immediately after the consummation of the issuance
and sale of the Notes in accordance with the terms of this Agreement, the
Company will be Solvent. As used in this paragraph, the term “Solvent” means,
with respect to a particular date, that on such date (i) the present fair market
value (or present fair saleable value) of the assets of the Company and its
subsidiaries are not less than the total amount required to pay the probable
liabilities of the Company and its subsidiaries on their total existing debts
and liabilities (including contingent liabilities) as they become absolute and
matured, (ii) the Company and its subsidiaries are able to realize upon their
assets and pay their debts and other liabilities, contingent obligations and
commitments as they mature and become due in the normal course of business,
(iii) assuming the sale of the Notes as contemplated by this Agreement, the
Pricing Disclosure Package and the Offering Memorandum, the Company and its
subsidiaries are not incurring debts or liabilities beyond their ability to pay
as such debts and liabilities mature and (iv) the Company and its subsidiaries
are not engaged in any business or transaction, and are not about to engage in
any business or transaction, for which their property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which the Company and its subsidiaries are engaged.
In computing the amount of such contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount that, in the light
of all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

(ddd)                   As of the date hereof, (i) all royalties, rentals,
deposits and other amounts owed under the oil and gas leases constituting the
oil and gas properties of the Company, the Guarantors and their respective
subsidiaries have been properly and timely paid (other than amounts held in
suspense accounts pending routine payments or related to disputes about the
proper identification of royalty owners), and no material amount of proceeds
from the sale or production attributable to the oil and gas properties of the
Company, the Guarantors and their respective subsidiaries are currently being
held in suspense by any purchaser thereof, except where such amounts due could
not, individually or in the aggregate, have a Material Adverse Effect on the
Company, the Guarantors or any of their respective subsidiaries, and (ii) there
are no claims under take-or-pay contracts pursuant to which natural gas
purchasers have any make-up rights affecting the interests of the Company, the
Guarantors or their respective subsidiaries in their oil and gas properties,
except where such claims could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on the Company, the Guarantors or
any of their respective subsidiaries.

 

Any certificate signed by any officer of the Company or any Guarantor and
delivered to the Initial Purchaser or counsel for the Initial Purchaser in
connection with the offering of the Notes shall be deemed a representation and
warranty by the Company or such Guarantor, as to matters covered thereby, to the
Initial Purchaser.

 

3.                                       Purchase of the Notes by the Initial
Purchaser, Agreements to Sell, Purchase and Resell.  (a)  The Company and the
Guarantors, jointly and severally hereby agree, on the basis of

 

17

--------------------------------------------------------------------------------


 

the representations, warranties and agreements of the Initial Purchaser
contained herein and subject to all the terms and conditions set forth herein,
to issue and sell to the Initial Purchaser and, upon the basis of the
representations, warranties and agreements of the Company and the Guarantors
herein contained and subject to all the terms and conditions set forth herein,
the Initial Purchaser agrees to purchase from the Company, at a purchase price
of 100.175% of the principal amount thereof, $400 million aggregate principal
amount of Notes, together with accrued interest from August 17, 2010 to the
Closing Date. The Company and the Guarantors shall not be obligated to deliver
any of the securities to be delivered hereunder except upon payment for all of
the securities to be purchased as provided herein.

 

(b)                                 The Initial Purchaser hereby represents and
warrants to the Company that it will offer the Notes for sale upon the terms and
conditions set forth in this Agreement and in the Pricing Disclosure Package.
The Initial Purchaser hereby represents and warrants to, and agrees with, the
Company, on the basis of the representations, warranties and agreements of the
Company and the Guarantors, that such Initial Purchaser: (i) is a QIB with such
knowledge and experience in financial and business matters as are necessary in
order to evaluate the merits and risks of an investment in the Notes; (ii) is
purchasing the Notes pursuant to a private sale exempt from registration under
the Securities Act; (iii) in connection with the Exempt Resales, will solicit
offers to buy the Notes only from, and will offer to sell the Notes only to, the
Eligible Purchasers in accordance with this Agreement and on the terms
contemplated by the Pricing Disclosure Package; and (iv) will not offer or sell
the Notes, nor has it offered or sold the Notes by, or otherwise engaged in, any
form of general solicitation or general advertising (within the meaning of
Regulation D, including, but not limited to, advertisements, articles, notices
or other communications published in any newspaper, magazine, or similar medium
or broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising)  and will
not engage in any directed selling efforts within the meaning of Rule 902 under
the Securities Act, in connection with the offering of the Notes.  The Initial
Purchaser has advised the Company that it will offer the Notes to Eligible
Purchasers at a price initially equal to 101.875% of the principal amount
thereof, plus accrued interest, if any, from the date of issuance of the Notes. 
Such price may be changed by the Initial Purchaser at any time without notice.

 

(c)                                  The Initial Purchaser represents and
warrants to and agrees with the Company that:

 

(i)                                     it has complied and will comply with all
applicable provisions of the Financial Services and Markets Act 2000 (the
“FSMA”) with respect to anything done by it in relation to the Notes in, from or
otherwise involving the United Kingdom, and it has only communicated or caused
to be communicated and it will only communicate or cause to be communicated any
invitation or inducement to engage in investment activity (within the meaning of
section 21 of the FSMA) received by it in connection with the issue or sale of
any Notes, in circumstances in which section 21(1) of the FSMA does not apply to
the Company; and

 

(ii)                                  In relation to each Member State of the
European Economic Area which has implemented the Prospectus Directive (each, a
“Relevant

 

18

--------------------------------------------------------------------------------


 

Member State”), with effect from and including the date on which the Prospectus
Directive is implemented in that Relevant Member State (the “Relevant
Implementation Date”) it has not made and will not make an offer of the Notes in
that Relevant Member State other than:

 

(A)                              to any legal entity which is a qualified
investor as defined in the Prospectus Directive;

 

(B)                                to fewer than 100 or, if the Relevant Member
State has implemented the relevant provision of the 2010 PD Amending Directive,
150, natural or legal persons (other than qualified investors as defined in the
Prospectus Directive), as permitted under the Prospectus Directive, subject to
obtaining the prior consent of Barclays Capital Inc. for any such offer; or

 

(C)                                in any other circumstances falling within
Article 3(2) of the Prospectus Directive;

 

provided that no such offer of notes shall require the Initial Purchaser to
publish a prospectus pursuant to Article 3 of the Prospectus Directive.

 

For the purposes of this provision, the expression an “offer of notes to the
public” in relation to any Notes in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Notes to be offered so as to enable an investor to
decide to purchase or subscribe for the Notes, as the same may be varied in that
Member State by any measure implementing the Prospectus Directive in that Member
State, the expression “Prospectus Directive” means Directive 2003/71/EC (and
amendments thereto, including the 2010 PD Amending Directive, to the extent
implemented in the Relevant Member State), and includes any relevant
implementing measure in the Relevant Member State and the expression “2010 PD
Amending Directive” means Directive 2010/73/EU.

 

(d)                                 Such Initial Purchaser has not nor, prior to
the later to occur of (A) the Closing Date and (B) completion of the
distribution of the Notes, will not, use, authorize use of, refer to or
distribute any material in connection with the offering and sale of the Notes
other than (i) the Preliminary Pricing Disclosure Package, the Pricing
Disclosure Package and the Offering Memorandum, (ii) any written communication
that contains no “issuer information” (as defined in Rule 433(h)(2) under the
Act) that was not included (including through incorporation by reference) in the
Preliminary Pricing Disclosure Package or any Free Writing Offering Document
listed on Schedule II(b) hereto, (iii) the Free Writing Offering Documents
listed on Schedule II(b) hereto, (iv) any written communication prepared by such
Initial Purchaser and approved by the Company in writing, or (v) any written
communication relating to or that contains the terms of the Notes and/or other
information that was included (including through incorporation by reference) in
the Preliminary Pricing Disclosure Package, Pricing Disclosure Package or the
Offering Memorandum.

 

19

--------------------------------------------------------------------------------


 

The Initial Purchaser understands that the Company and, for purposes of the
opinions to be delivered to the Initial Purchaser pursuant to Sections 7(c) and
7(e) hereof, counsel to the Company and counsel to the Initial Purchaser, will
rely upon the accuracy and truth of the foregoing representations, warranties
and agreements, and the Initial Purchaser hereby consents to such reliance.

 

4.                                       Delivery of the Notes and Payment
Therefor.  Delivery to the Initial Purchaser of and payment for the Notes shall
be made at 10:00 A.M., New York City time, on the tenth full business day
following the date of this Agreement or at such other date or place as shall be
determined by agreement between the Initial Purchaser and the Company (the
“Closing Date”).  The place of closing for the Notes and the Closing Date may be
varied by agreement between the Initial Purchaser and the Company.

 

The Notes will be delivered to the Initial Purchaser, or the Trustee as
custodian for The Depository Trust Company (“DTC”), against payment by or on
behalf of the Initial Purchaser of the purchase price therefor by wire transfer
in immediately available funds, by causing DTC to credit the Notes to the
account of the Initial Purchaser at DTC.  The Notes will be evidenced by one or
more global securities in definitive form (the “Global Notes”) and will be
registered in the name of Cede & Co. as nominee of DTC.  The Notes to be
delivered to the Initial Purchaser shall be made available to the Initial
Purchaser in New York City for inspection and packaging not later than
9:30 A.M., New York City time, on the business day next preceding the Closing
Date.

 

5.                                       Agreements of the Company and the
Guarantors.  The Company and the Guarantors, jointly and severally, agree with
the Initial Purchaser as follows:

 

(a)                                  The Company and the Guarantors will
promptly prepare the Offering Memorandum setting forth information regarding the
Company, the Guarantors, the Notes and the Exchange Notes, the Guarantees and
the Exchange Guarantees, in form and substance reasonably satisfactory to the
Initial Purchaser, and will furnish to the Initial Purchaser, without charge,
within one business day of the date of the Offering Memorandum, such number of
copies of the Offering Memorandum as may then be amended or supplemented as they
may reasonably request.

 

(b)                                 The Company and the Guarantors will not make
any amendment or supplement to the Pricing Disclosure Package or to the Offering
Memorandum of which the Initial Purchaser shall not previously have been advised
or to which they shall reasonably object after being so advised.

 

(c)                                  The Company and each of the Guarantors
consents to the use of the Pricing Disclosure Package and the Offering
Memorandum in accordance with the securities or Blue Sky laws of the
jurisdictions in which the Notes are offered by the Initial Purchaser and by all
dealers to whom Notes may be sold, in connection with the offering and sale of
the Notes.

 

(d)                                 If, at any time prior to completion of the
distribution of the Notes by the Initial Purchaser to Eligible Purchasers, any
event occurs or information becomes known that, in the judgment of the Company
or any of the Guarantors or in the opinion of counsel for the Initial

 

20

--------------------------------------------------------------------------------


 

Purchaser, should be set forth in the Pricing Disclosure Package or the Offering
Memorandum so that the Pricing Disclosure Package or the Offering Memorandum, as
then amended or supplemented, does not include any untrue statement of material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or if it is necessary to supplement or amend the Pricing Disclosure
Package or the Offering Memorandum in order to comply with any law, the Company
and the Guarantors will forthwith prepare an appropriate supplement or amendment
thereto, and will expeditiously furnish to the Initial Purchaser and dealers a
reasonable number of copies thereof.

 

(e)                                  None of the Company nor any Guarantor will
make any offer to sell or solicitation of an offer to buy the Notes that would
constitute a Free Writing Offering Document without the prior consent of the
Initial Purchaser, which consent shall not be unreasonably withheld or delayed;
if at any time following issuance of a Free Writing Offering Document any event
occurred or occurs as a result of which such Free Writing Offering Document
conflicts with the information in the Preliminary Pricing Disclosure Package,
Pricing Disclosure Package or the Offering Memorandum or, when taken together
with the information in the Preliminary Pricing Disclosure Package, Pricing
Disclosure Package or the Offering Memorandum, includes an untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstances then prevailing, not
misleading, as promptly as practicable after becoming aware thereof, the Company
will give notice thereof to the Initial Purchaser and, if requested by the
Initial Purchaser, will prepare and furnish without charge to the Initial
Purchaser a Free Writing Offering Document or other document which will correct
such conflict, statement or omission.

 

(f)                                    Promptly from time to time to take such
action as the Initial Purchaser may reasonably request to qualify the Notes for
offering and sale under the securities or Blue Sky laws of such jurisdictions as
the Initial Purchaser may request and to comply with such laws so as to permit
the continuance of sales and dealings therein in such jurisdictions for as long
as may be necessary to complete the distribution of the Notes; provided that in
connection therewith the Company shall not be required to (i) qualify as a
foreign corporation in any jurisdiction in which it would not otherwise be
required to so qualify, (ii) file a general consent to service of process in any
such jurisdiction or (iii) subject itself to taxation in any jurisdiction in
which it would not otherwise be subject.

 

(g)                                 For a period commencing on the date hereof
and ending on the 90th day after the date of the Offering Memorandum, the
Company and the Guarantors agree not to, directly or indirectly, (1) offer for
sale, sell, or otherwise dispose of (or enter into any transaction or device
that is designed to, or would be expected to, result in the disposition by any
person at any time in the future of) any debt securities of the Company
substantially similar to the Notes or securities convertible into or
exchangeable for such debt securities of the Company, or sell or grant options,
rights or warrants with respect to such debt securities of the Company or
securities convertible into or exchangeable for such debt securities of the
Company, (2) enter into any swap or other derivatives transaction that transfers
to another, in whole or in part, any of the economic benefits or risks of
ownership of such debt securities of the Company, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of debt
securities of the Company or other securities, in cash or otherwise, (3) file or
cause to be filed a registration

 

21

--------------------------------------------------------------------------------


 

statement, including any amendments, with respect to the registration of debt
securities of the Company substantially similar to the Notes or securities
convertible, exercisable or exchangeable into debt securities of the Company or
(3) publicly announce an offering of any debt securities of the Company
substantially similar to the Notes or securities convertible or exchangeable
into such debt securities, in each case without the prior written consent of
Barclays Capital Inc., on behalf of the Initial Purchaser, except in exchange
for the Exchange Notes and the Exchange Guarantees in connection with the
Exchange Offer.

 

(h)                                 The Company will furnish to the holders of
the Notes as soon as practicable after the end of each fiscal year an annual
report (including a balance sheet and statements of income, stockholders’ equity
and cash flows of the Company and its consolidated subsidiaries certified by
independent public accountants) and, as soon as practicable after the end of
each of the first three quarters of each fiscal year (beginning with the fiscal
quarter ending after the date of the Offering Memorandum), will make available
to its securityholders consolidated summary financial information of the Company
and its subsidiaries for such quarter in reasonable detail; provided that so
long as the Company files periodic reports pursuant to Section 13 or 15(d) of
the Exchange Act for the foregoing periods, the Company shall be deemed to
comply with this Section 5(h).

 

(i)                                     So long as any of the Notes are
outstanding, the Company and the Guarantors will furnish to the Initial
Purchaser (i) upon request and as soon as available, a copy of each report of
the Company or any Guarantor mailed to stockholders generally or filed with any
stock exchange or regulatory body and (ii) from time to time such other
information concerning the Company or the Guarantors as the Initial Purchaser
may reasonably request.

 

(j)                                     The Company and the Guarantors will
apply the net proceeds from the sale of the Notes to be sold by it hereunder
substantially in accordance with the description set forth in the Pricing
Disclosure Package and the Offering Memorandum under the caption “Use of
Proceeds.”

 

(k)                                  The Company, the Guarantors and their
respective affiliates will not take, directly or indirectly, any action designed
to or that has constituted or that reasonably would be expected to cause or
result in the stabilization or manipulation of the price of any security of the
Company or the Guarantors in connection with the offering of the Notes.

 

(l)                                     The Company and the Guarantors will use
their best efforts to permit the Notes to be eligible for clearance and
settlement through DTC.

 

(m)                               The Company and the Guarantors will not, and
will not permit any of their respective affiliates (as defined in Rule 144 under
the Securities Act) to, resell any of the Notes that have been acquired by any
of them, except for Notes purchased by the Company, the Guarantors or any of
their respective affiliates and resold in a transaction registered under the
Securities Act.

 

(n)                                 The Company and the Guarantors agree not to
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any security (as defined in the Securities Act) that would be integrated with
the sale of the Notes in a manner that would require the registration

 

22

--------------------------------------------------------------------------------


 

under the Securities Act of the sale to the Initial Purchaser or the Eligible
Purchasers of the Notes.

 

(o)                                 The Company and the Guarantors agree to
comply with all the terms and conditions of the Registration Rights Agreement
and all agreements set forth in the representation letters of the Company and
the Guarantors to DTC relating to the approval of the Notes by DTC for “book
entry” transfer.

 

(p)                                 The Company and the Guarantors will take
such steps as shall be necessary to ensure that neither the Company nor any of
the Company’s subsidiaries becomes an “investment company” within the meaning of
such term under the Investment Company Act of 1940, as amended.

 

(q)                                 Neither the Company nor any Guarantor will
take any action or omit to take any action (such as issuing any press release
relating to the Notes without an appropriate legend) which may result in the
loss by the Initial Purchaser of the ability to rely on any stabilization safe
harbor provided by the Financial Services Authority under the FSMA.

 

(r)                                    None of the Company or any of its
affiliates or any other person acting on its or their behalf (other than the
Initial Purchaser, as to which no covenant is given) will (i) solicit offers
for, or offer or sell, the Notes by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(2) of the
Securities Act or (ii) engage in any directed selling efforts within the meaning
of Regulation S, and all such persons will comply with the offering restrictions
requirement of Regulation S.

 

(s)                                  The Company and the Guarantors will do and
perform all things required or necessary to be done and performed under this
Agreement by them prior to the Closing Date, and to satisfy all conditions
precedent to the Initial Purchaser’s obligations hereunder to purchase the
Notes.

 

6.                                       Expenses.  Whether or not the
transactions contemplated by this Agreement are consummated or this Agreement
becomes effective or is terminated, the Company and the Guarantors, jointly and
severally, agree, to pay all costs, expenses, fees and taxes incident to and in
connection with: (i) the preparation, printing, filing and distribution of the
Preliminary Pricing Disclosure Package, the Pricing Disclosure Package and the
Offering Memorandum (including, without limitation, financial statements and
exhibits) and all amendments and supplements thereto (including the fees,
disbursements and expenses of the Company’s accountants and counsel, but not,
however, legal fees and expenses of the Initial Purchaser’s counsel incurred in
connection therewith); (ii) the preparation, printing (including, without
limitation, word processing and duplication costs) and delivery of this
Agreement, the Indenture, the Registration Rights Agreement, all Blue Sky
memoranda and all other agreements, memoranda, correspondence and other
documents printed and delivered in connection therewith and with the Exempt
Resales (but not, however, legal fees and expenses of the Initial Purchaser’s
counsel incurred in connection with any of the foregoing other than fees of such
counsel plus reasonable disbursements incurred in connection with the
preparation, printing and delivery of such Blue Sky memoranda); (iii) the
issuance and delivery by the Company of the Notes and by the

 

23

--------------------------------------------------------------------------------


 

Guarantors of the Guarantees and any taxes payable in connection therewith;
(iv) the qualification of the Notes and Exchange Notes for offer and sale under
the securities or Blue Sky laws of the several states (including, without
limitation, the reasonable fees and disbursements of the Initial Purchaser’s
counsel relating to such registration or qualification); (v) the furnishing of
such copies of the Pricing Disclosure Package and the Offering Memorandum, and
all amendments and supplements thereto, as may be reasonably requested for use
in connection with the Exempt Resales; (vi) the preparation of certificates for
the Notes (including, without limitation, printing and engraving thereof);
(vii) the approval of the Notes by DTC for “book-entry” transfer (including fees
and expenses of counsel); (viii) the rating of the Notes and the Exchange Notes;
(ix) the obligations of the Trustee, any agent of the Trustee and the counsel
for the Trustee in connection with the Indenture, the Notes, the Guarantees, the
Exchange Notes and the Exchange Guarantees; (x) the performance by the Company
and the Guarantors of their other obligations under this Agreement; and (xi) all
travel expenses (including expenses related to chartered aircraft) of the
Initial Purchaser and the Company’s officers and employees and any other
expenses of the Initial Purchaser and the Company in connection with attending
or hosting meetings with prospective purchasers of the Notes, and expenses
associated with any electronic road show.

 

7.                                       Conditions to Initial Purchaser’s
Obligations.  The obligations of the Initial Purchaser hereunder are subject to
the accuracy, when made and on and as of the Closing Date, of the
representations and warranties of the Company and the Guarantors contained
herein, to the performance by the Company and the Guarantors of their respective
obligations hereunder, and to each of the following additional terms and
conditions:

 

(a)                                  The Company and the Guarantors shall have
prepared, and the Initial Purchaser shall have received, the Offering
Memorandum, setting forth information regarding the Company, the Guarantors, the
Notes and the Exchange Notes, the Guarantees and the Exchange Guarantees, in
form and substance reasonably satisfactory to the Initial Purchaser.

 

(b)                                 The Initial Purchaser shall not have
discovered and disclosed to the Company on or prior to the Closing Date that the
Pricing Disclosure Package or the Offering Memorandum, or any amendment or
supplement thereto, contains an untrue statement of a fact which, in the opinion
of counsel to the Initial Purchaser, is material or omits to state a fact which,
in the opinion of such counsel, is material and is necessary to make the
statements therein not misleading.

 

(c)                                  All corporate proceedings and other legal
matters incident to the authorization, form and validity of this Agreement, the
Notes, the Guarantees, the Exchange Notes, the Exchange Guarantees, the
Registration Rights Agreement, the Indenture, the Pricing Disclosure Package and
the Offering Memorandum, and all other legal matters relating to this Agreement
and the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Initial Purchaser, and the Company and the
Guarantors shall have furnished to such counsel all documents and information
that they may reasonably request to enable them to pass upon such matters.

 

(d)                                 Thompson & Knight LLP shall have furnished
to the Initial Purchaser its written opinion, as counsel to the Company and the
Guarantors, addressed to the Initial

 

24

--------------------------------------------------------------------------------


 

Purchaser and dated the Closing Date, in form and substance reasonably
satisfactory to the Initial Purchaser.

 

(e)                                  David Elkouri, General Counsel of the
Company, shall have furnished to the Initial Purchaser his written opinion, as
counsel to the Company and the Guarantors, addressed to the Initial Purchaser
and dated the Closing Date, in form and substance reasonably satisfactory to the
Initial Purchaser.

 

(f)                                    The Initial Purchaser shall have received
from Vinson & Elkins L.L.P., counsel for the Initial Purchaser, such opinion or
opinions, dated the Closing Date, with respect to the issuance and sale of the
Notes, the Pricing Disclosure Package, the Offering Memorandum and other related
matters as the Initial Purchaser may reasonably require, and the Company shall
have furnished to such counsel such documents and information as they reasonably
request for the purpose of enabling them to pass upon such matters.

 

(g)                                 The Initial Purchaser shall have received
from Deloitte & Touche LLP a letter, in form and substance satisfactory to the
Initial Purchaser, addressed to the Initial Purchaser and dated the Closing Date
(i) confirming that they were independent public accountants within the meaning
of the Securities Act and the rules of the PCAOB during the periods covered by
the financial statements on which they reported and are in compliance with the
applicable requirements relating to the qualification of accountants under
Rule 2-01 of Regulation S-X of the Commission, (ii) stating, as of the Closing
Date (or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in each of
the Pricing Disclosure Package or the Offering Memorandum, as of a date not more
than three days prior to the date of the Closing Date), the conclusions and
findings of such firms with respect to the financial information and
(iii) covering such other matters as are ordinarily covered by accountants’
“comfort letters” to underwriters in connection with registered public
offerings.

 

(h)                                 (i) Neither the Company, any Guarantor nor
any of their respective subsidiaries shall have sustained, since the date of the
latest audited financial statements included in the Pricing Disclosure Package,
any loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree or (ii) since such date, there
shall not have been any change in the capital stock or long-term debt of the
Company, any Guarantor or any of their respective subsidiaries or any change, or
any development involving a prospective change, in or affecting the condition
(financial or otherwise), results of operations, stockholders’ equity,
properties, management, business or prospects of the Company, the Guarantors and
their respective subsidiaries, taken as a whole, the effect of which, in any
such case described in clause (i) or (ii), is, individually or in the aggregate,
in the judgment of the Initial Purchaser, so material and adverse as to make it
impracticable or inadvisable to proceed with the offering, sale or the delivery
of the Notes being delivered on the Closing Date on the terms and in the manner
contemplated in the Offering Memorandum.

 

(i)                                     The Initial Purchaser shall have
received from NSAI a letter, in form and substance satisfactory to the Initial
Purchaser, addressed to the Initial Purchaser and dated the Closing Date,
confirming that they are independent with respect to the Company and stating the

 

25

--------------------------------------------------------------------------------


 

conclusions and findings of such firm with respect to matters pertaining to the
Company’s use of NSAI’s report on proved reserves of the Company as of
December 31, 2009, as is customary to initial purchasers in connection with
similar transactions.

 

(j)                                     The Company and each Guarantor shall
have furnished or caused to be furnished to the Initial Purchaser on the Closing
Date certificates of officers of the Company and each Guarantor satisfactory to
the Initial Purchaser as to such matters as the Initial Purchaser may reasonably
request, including, without limitation, a statement that:

 

(i)                                     The representations, warranties and
agreements of the Company and the Guarantors in Section 2 are true and correct
on and as of the Closing Date, and the Company has complied with all its
agreements contained herein and satisfied all the conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date; and

 

(ii)                                  They have carefully examined the Pricing
Disclosure Package and the Offering Memorandum, and, in their opinion, (A) the
Pricing Disclosure Package, as of the Applicable Time and as of the Closing
Date, and the Offering Memorandum, as of its date and as of the Closing Date,
did not and do not contain any untrue statement of a material fact and did not
and do not omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading and (B) since the date of the Pricing Disclosure Package and the
Offering Memorandum, no event has occurred which should have been set forth in a
supplement or amendment to the Pricing Disclosure Package of the Offering
Memorandum.

 

(k)                                  Subsequent to the execution and delivery of
this Agreement (i) no downgrading shall have occurred in the rating accorded the
Company’s debt securities by any “nationally recognized statistical rating
organization,” as that term is defined by the Commission for purposes of
Rule 436(g)(2) under the Securities Act and (ii) no such organization shall have
publicly announced that it has under surveillance or review, with possible
negative implications, its rating of any of the Company’s debt securities.

 

(l)                                     The Notes shall be eligible for
clearance and settlement through DTC.

 

(m)                               The Company and the Guarantors shall have
executed and delivered the Registration Rights Agreement in form and substance
reasonably satisfactory to the Initial Purchaser, and the Initial Purchaser
shall have received an original copy thereof, duly executed by the Company and
the Guarantors.

 

(n)                                 The Initial Purchaser shall have received an
original copy of the Indenture, duly executed by the Company, the Guarantors and
the Trustee.

 

(o)                                 Subsequent to the execution and delivery of
this Agreement there shall not have occurred any of the following:  (i) trading
in securities generally on the New York Stock Exchange or the American Stock
Exchange or in the over-the-counter market, or trading in any securities of the
Company on any exchange or in the over-the-counter market, shall have been
suspended or materially limited or the settlement of such trading generally
shall have been materially disrupted or minimum prices shall have been
established on any such exchange or

 

26

--------------------------------------------------------------------------------


 

such market by the Commission, by such exchange or by any other regulatory body
or governmental authority having jurisdiction, (ii) a banking moratorium shall
have been declared by federal or state authorities, (iii) the United States
shall have become engaged in hostilities, there shall have been an escalation in
hostilities involving the United States or there shall have been a declaration
by the United States of a national emergency, or there shall have occurred any
calamity or crisis or war involving the United States or (iv) there shall have
occurred such a material adverse change in general economic, political or
financial conditions, including, without limitation, as a result of terrorist
activities after the date hereof (or the effect of international conditions on
the financial markets in the United States shall be such), as to make it, in the
judgment of the Initial Purchaser, impracticable or inadvisable to proceed with
the offering, sale or delivery of the Notes being delivered on the Closing Date
on the terms and in the manner contemplated in the Offering Memorandum or that,
in the judgment of the Initial Purchaser, would materially and adversely affect
the financial markets or the markets for the Notes and other debt securities.

 

(p)                                 The Company shall have furnished to the
Initial Purchaser a certificate, dated the Closing Date, of the Chief Financial
Officer of the Company as to the Solvency of the Company following the
consummation of the issuance and sale of the Notes in accordance with the terms
of this Agreement.

 

(q)                                 Holland & Hart LLP and Stradley Ronan
Stevens & Young, LLP shall have furnished to the Initial Purchaser their written
opinions, as local counsel to the Company and the Guarantors, addressed to the
Initial Purchaser and dated the Closing Date, in form and substance reasonably
satisfactory to the Initial Purchaser.

 

(r)                                    Hall, Estill, Hardwick, Gable, Golden &
Nelson, P.C. shall have furnished to the Initial Purchaser its written opinion,
as local counsel to the Company and the Guarantors, addressed to the Initial
Purchaser and dated the Closing Date, in form and substance reasonably
satisfactory to the Initial Purchaser.

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchaser.

 

8.                                       Indemnification and Contribution.

 

(a)                                  The Company and each Guarantor, hereby
agree, jointly and severally, to indemnify and hold harmless the Initial
Purchaser, its affiliates, directors, officers and employees and each person, if
any, who controls any Initial Purchaser within the meaning of Section 15 of the
Securities Act, from and against any loss, claim, damage or liability, joint or
several, or any action in respect thereof (including, but not limited to, any
loss, claim, damage, liability or action relating to purchases and sales of
Notes), to which that Initial Purchaser, affiliate, director, officer, employee
or controlling person may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, liability or action arises out of, or is
based upon, (i) any untrue statement or alleged untrue statement of a material
fact contained (A) in any Free Writing Offering Document, the Preliminary
Pricing Disclosure Package, the Pricing Disclosure Package or the Offering
Memorandum or in any amendment or supplement thereto, (B) in any

 

27

--------------------------------------------------------------------------------


 

Blue Sky application or other document prepared or executed by the Company or
any Guarantor (or based upon any written information furnished by the Company or
any Guarantor) specifically for the purpose of qualifying any or all of the
Notes under the securities laws of any state or other jurisdiction (any such
application, document or information being hereinafter called a “Blue Sky
Application”) or (C) in any materials or information provided to investors by,
or with the approval of, the Company in connection with the marketing of the
offering of the Notes (“Marketing Materials”), including any roadshow or
investor presentations made to investors by the Company (whether in person or
electronically) or any materials prepared for the purpose of compliance with
Canadian securities laws, (ii) the omission or alleged omission to state in any
Free Writing Offering Document, the Preliminary Pricing Disclosure Package,
Pricing Disclosure Package or the Offering Memorandum, or in any amendment or
supplement thereto, or in any Blue Sky Application or in any Marketing
Materials, any material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and shall reimburse the Initial Purchaser and each such director, officer,
employee or controlling person promptly upon demand for any legal or other
expenses reasonably incurred by that Initial Purchaser, director, officer,
employee or controlling person in connection with investigating or defending or
preparing to defend against any such loss, claim, damage, liability or action as
such expenses are incurred; provided, however, that the Company and the
Guarantors shall not be liable in any such case to the extent that any such
loss, claim, damage, liability or action arises out of, or is based upon, any
untrue statement or alleged untrue statement or omission or alleged omission
made in the Preliminary Pricing Disclosure Package, Pricing Disclosure Package
or the Offering Memorandum, or in any such amendment or supplement thereto, or
in any Blue Sky Application or in any Marketing Materials, in reliance upon and
in conformity with written information concerning such Initial Purchaser
furnished to the Company by the Initial Purchaser specifically for inclusion
therein.  The foregoing indemnity agreement is in addition to any liability that
the Company or the Guarantors may otherwise have to any Initial Purchaser or to
any director, officer, employee or controlling person of that Initial Purchaser.

 

(b)                                 The Initial Purchaser hereby agrees to
indemnify and hold harmless the Company, each Guarantor, their respective
officers and employees, each of their respective directors, and each person, if
any, who controls the Company or any Guarantor within the meaning of Section 15
of the Securities Act, from and against any loss, claim, damage or liability,
joint or several, or any action in respect thereof, to which the Company, any
Guarantor or any such director, officer, employee or controlling person may
become subject, under the Securities Act or otherwise, insofar as such loss,
claim, damage, liability or action arises out of, or is based upon, (i) any
untrue statement or alleged untrue statement of a material fact contained (A) in
any Free Writing Offering Document, the Preliminary Pricing Disclosure Package,
Pricing Disclosure Package or the Offering Memorandum or in any amendment or
supplement thereto, (B) in any Blue Sky Application, or (C) in any Marketing
Materials or (ii) the omission or alleged omission to state in any Free Writing
Offering Document, the Preliminary Pricing Disclosure Package, Pricing
Disclosure Package or the Offering Memorandum, or in any amendment or supplement
thereto, or in any Blue Sky Application or in any Marketing Materials any
material fact necessary to make the statements therein not misleading, but in
each case only to the extent that the untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information concerning such Initial Purchaser furnished
to the Company by the Initial Purchaser specifically for inclusion

 

28

--------------------------------------------------------------------------------


 

therein. The foregoing indemnity agreement is in addition to any liability that
any Initial Purchaser may otherwise have to the Company, any Guarantor or any
such director, officer, employee or controlling person.

 

(c)                                  Promptly after receipt by an indemnified
party under this Section 8 of notice of any claim or the commencement of any
action, the indemnified party shall, if a claim in respect thereof is to be made
against the indemnifying party under this Section 8, notify the indemnifying
party in writing of the claim or the commencement of that action; provided,
however, that the failure to notify the indemnifying party shall not relieve it
from any liability that it may have under Section 8(a) or 8(b) except to the
extent it has been materially prejudiced by such failure and; provided, further,
that the failure to notify the indemnifying party shall not relieve it from any
liability that it may have to an indemnified party otherwise than under
Section 8(a) or 8(b).  If any such claim or action shall be brought against an
indemnified party, and it shall notify the indemnifying party thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it wishes, jointly with any other similarly notified indemnifying party, to
assume the defense thereof with counsel reasonably satisfactory to the
indemnified party.  After notice from the indemnifying party to the indemnified
party of its election to assume the defense of such claim or action, the
indemnifying party shall not be liable to the indemnified party under this
Section 8 for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense thereof other than reasonable
costs of investigation; provided, however, that the Initial Purchaser shall have
the right to employ counsel to represent jointly the Initial Purchaser and their
respective directors, officers, employees and controlling persons who may be
subject to liability arising out of any claim in respect of which indemnity may
be sought by the Initial Purchaser against the Company or any Guarantor under
this Section 8, if (i) the Company, the Guarantors and the Initial Purchaser
shall have so mutually agreed; (ii) the Company and the Guarantors have failed
within a reasonable time to retain counsel reasonably satisfactory to the
Initial Purchaser; (iii) the Initial Purchaser and their respective affiliates,
directors, officers, employees and controlling persons shall have reasonably
concluded, based on the advice of counsel, that there may be legal defenses
available to them that are different from or in addition to those available to
the Company and the Guarantors; or (iv) the named parties in any such proceeding
(including any impleaded parties) include both the Initial Purchaser or their
respective affiliates, directors, officers, employees or controlling persons, on
the one hand, and the Company and the Guarantors, on the other hand, and
representation of both sets of parties by the same counsel would present a
conflict due to actual or potential differing interests between them, and in any
such event the fees and expenses of such separate counsel shall be paid by the
Company and the Guarantors.  No indemnifying party shall (i) without the prior
written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include any
statement as to or admission of fault, culpability or failure to act by or on
behalf of any indemnified party, or (ii) be liable for any settlement of any
such action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with the consent of the indemnifying
party or if there be a final judgment of the plaintiff in any such action, the
indemnifying party agrees to indemnify and

 

29

--------------------------------------------------------------------------------


 

hold harmless any indemnified party from and against any loss or liability by
reason of such settlement or judgment.

 

(d)                                 If the indemnification provided for in this
Section 8 shall for any reason be unavailable to or insufficient to hold
harmless an indemnified party under Section 8(a) or 8(b) in respect of any loss,
claim, damage or liability, or any action in respect thereof, referred to
therein, then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid or payable by such indemnified
party as a result of such loss, claim, damage or liability, or action in respect
thereof, (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Company and the Guarantors, on the one hand, and the
Initial Purchaser, on the other, from the offering of the Notes or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Guarantors, on the one hand, and the Initial Purchaser, on the other, with
respect to the statements or omissions that resulted in such loss, claim, damage
or liability, or action in respect thereof, as well as any other relevant
equitable considerations.  The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchaser, on the other, with
respect to such offering shall be deemed to be in the same proportion as the
total net proceeds from the offering of the Notes purchased under this Agreement
(before deducting expenses) received by the Company and the Guarantors, on the
one hand, and the total discounts and commissions received by the Initial
Purchaser with respect to the Notes purchased under this Agreement, on the other
hand, bear to the total gross proceeds from the offering of the Notes under this
Agreement.  The relative fault shall be determined by reference to whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the
Company, the Guarantors, or the Initial Purchaser, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such statement or omission.  For purposes of the preceding two
sentences, the net proceeds deemed to be received by the Company shall be deemed
to be also for the benefit of the Guarantors, and information supplied by the
Company shall also be deemed to have been supplied by the Guarantors.  The
Company, the Guarantors, and the Initial Purchaser agrees that it would not be
just and equitable if contributions pursuant to this Section 8(d) were to be
determined by pro rata allocation (even if the Initial Purchaser were treated as
one entity for such purpose) or by any other method of allocation that does not
take into account the equitable considerations referred to herein.  The amount
paid or payable by an indemnified party as a result of the loss, claim, damage
or liability, or action in respect thereof, referred to above in this
Section 8(d) shall be deemed to include, for purposes of this Section 8(d), any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 8(d), no Initial Purchaser shall
be required to contribute any amount in excess of the amount by which the net
proceeds from the sale to Eligible Purchasers of the Notes initially purchased
by it exceeds the amount of any damages that such Initial Purchaser has
otherwise paid or become liable to pay by reason of any untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

9.                                       [Reserved]

 

30

--------------------------------------------------------------------------------


 

10.                                 Termination.  The obligations of the Initial
Purchaser hereunder may be terminated by the Initial Purchaser by notice given
to and received by the Company prior to delivery of and payment for the Notes
if, prior to that time, any of the events described in Sections 7(h) or
(o) shall have occurred or if the Initial Purchaser shall decline to purchase
the Notes for any reason permitted under this Agreement.

 

11.                                 Reimbursement of Initial Purchaser’s
Expenses.  If (a) the Company fails to tender the Notes for delivery to the
Initial Purchaser for any reason or (b) the Initial Purchaser shall decline to
purchase the Notes for any reason permitted under this Agreement, the Company
and the Guarantors shall reimburse the Initial Purchaser for all reasonable
out-of-pocket expenses (including fees and disbursements of counsel) incurred by
the Initial Purchaser in connection with this Agreement and the proposed
purchase of the Notes, and upon demand the Company and the Guarantors shall pay
the full amount thereof to the Initial Purchaser.  If this Agreement is
terminated pursuant to Section 10 by reason of the default of one or more
Initial Purchaser, the Company and the Guarantors shall not be obligated to
reimburse any defaulting Initial Purchaser on account of those expenses.

 

12.                                 Notices, Etc.  All statements, requests,
notices and agreements hereunder shall be in writing, and:

 

(a)                                  if to the Initial Purchaser, shall be
delivered or sent by hand delivery, mail, telex, overnight courier or facsimile
transmission to Barclays Capital Inc., 745 Seventh Avenue, New York, New York
10019, Attention: Syndicate Registration (Fax: 646-834-8133), with a copy, in
the case of any notice pursuant to Section 8, to the Director of Litigation,
Office of the General Counsel, Barclays Capital Inc., 745 Seventh Avenue, New
York, New York 10019; and

 

(b)                                 if to the Company or any Guarantor, shall be
delivered or sent by mail, telex, overnight courier or facsimile transmission to
the address of the Company set forth in the Pricing Disclosure Package,
Attention: David S. Elkouri, Executive Vice-President and General Counsel (Fax:
832-204-2872).

 

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof.

 

13.                                 Persons Entitled to Benefit of Agreement. 
This Agreement shall inure to the benefit of and be binding upon the Initial
Purchaser, the Company, the Guarantors and their respective successors.  This
Agreement and the terms and provisions hereof are for the sole benefit of only
those persons, except that the representations, warranties, indemnities and
agreements of the Company and the Guarantors contained in this Agreement shall
also be deemed to be for the benefit of the affiliates, directors, officers and
employees of the Initial Purchaser and each person or persons, if any,
controlling any Initial Purchaser within the meaning of Section 15 of the
Securities Act.  Nothing in this Agreement is intended or shall be construed to
give any person, other than the persons referred to in this Section 13, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision contained herein.

 

31

--------------------------------------------------------------------------------


 

14.                                 Survival.  The respective indemnities,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchaser contained in this Agreement or made by or on behalf on
them, respectively, pursuant to this Agreement, shall survive the delivery of
and payment for the Notes and shall remain in full force and effect, regardless
of any investigation made by or on behalf of any of them or any person
controlling any of them.

 

15.                                 Definition of the Terms “Business Day,”
“Affiliate” and “Subsidiary.”  For purposes of this Agreement, (a) “business
day” means any day on which the New York Stock Exchange, Inc. is open for
trading and (b) “affiliate” and “subsidiary” have the meanings set forth in
Rule 405 under the Securities Act.

 

16.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of New York.

 

17.                                 No Fiduciary Duty.  The Company and the
Guarantors acknowledge and agree that in connection with this offering, or any
other services the Initial Purchaser may be deemed to be providing hereunder,
notwithstanding any preexisting relationship, advisory or otherwise, between the
parties or any oral representations or assurances previously or subsequently
made by the Initial Purchaser: (i) no fiduciary or agency relationship between
the Company, any Guarantor and any other person, on the one hand, and the
Initial Purchaser, on the other, exists; (ii) the Initial Purchaser is not
acting as advisor, expert or otherwise, to the Company or the Guarantors,
including, without limitation, with respect to the determination of the purchase
price of the Notes, and such relationship between the Company and the
Guarantors, on the one hand, and the Initial Purchaser, on the other, is
entirely and solely commercial, based on arms-length negotiations; (iii) any
duties and obligations that the Initial Purchaser may have to the Company and
the Guarantors shall be limited to those duties and obligations specifically
stated herein; and (iv) the Initial Purchaser and its respective affiliates may
have interests that differ from those of the Company and the Guarantors.  The
Company and the Guarantors hereby waive any claims that the Company and the
Guarantors may have against the Initial Purchaser with respect to any breach of
fiduciary duty in connection with the Notes.

 

18.                                 Counterparts.  This Agreement may be
executed in one or more counterparts and, if executed in more than one
counterpart, the executed counterparts shall each be deemed to be an original
but all such counterparts shall together constitute one and the same instrument.

 

19.                                 Headings.  The headings herein are inserted
for convenience of reference only and are not intended to be part of, or to
affect the meaning or interpretation of, this Agreement.

 

[Signature pages follow.]

 

32

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the agreement among the Company, the
Guarantors, and the Initial Purchaser, please indicate your acceptance in the
space provided for that purpose below.

 

 

Very truly yours,

 

 

 

 

PETROHAWK ENERGY CORPORATION

 

 

 

 

 

 

 

By 

/s/ David S. Elkouri

 

 

David S. Elkouri

 

 

Executive Vice President — General Counsel and Secretary

 

 

 

 

 

 

GUARANTORS

 

 

 

 

 

 

 

PETROHAWK OPERATING COMPANY

 

P-H ENERGY, LLC

 

HAWK FIELD SERVICES, LLC

 

WINWELL RESOURCES, L.L.C.

 

WSF, INC.

 

KCS RESOURCES, LLC

 

KCS ENERGY SERVICES, INC.

 

MEDALLION CALIFORNIA PROPERTIES COMPANY PROLIQ, INC.

 

ONE TEC, LLC

 

ONE TEC OPERATING, LLC

 

BISON RANCH LLC

 

PETROHAWK HOLDINGS, LLC

 

HK TRANSPORTATION, LLC

 

 

 

 

 

 

 

By 

/s/ David S. Elkouri

 

 

David S. Elkouri

 

 

Executive Vice President — General Counsel

 

Signature Page to Purchase Agreement

 

1

--------------------------------------------------------------------------------


 

 

H-K ENERGY MARKETING, LLC

 

BIG HAWK SERVICES, LLC

 

 

 

 

 

 

 

By 

/s/ David S. Elkouri

 

 

David S. Elkouri

 

 

Secretary

 

 

 

 

 

 

 

PETROHAWK PROPERTIES, LP

 

 

 

 

By:

P-H Energy, LLC

 

 

Its General Partner

 

 

 

 

 

 

 

By 

/s/ David S. Elkouri

 

 

David S. Elkouri

 

 

Executive Vice President — General Counsel and Secretary

 

Signature Page to Purchase Agreement

 

2

--------------------------------------------------------------------------------


 

Agreed to and accepted as of the date first written above.

 

BARCLAYS CAPITAL INC.

 

 

 

 

 

By

/s/ Peter J. Toal

 

 

Authorized Signatory

 

 

Signature Page to Purchase Agreement

 

3

--------------------------------------------------------------------------------


 

SCHEDULE I

 

GUARANTORS

 

Petrohawk Operating Company

P-H Energy, LLC

Hawk Field Services, LLC

Petrohawk Properties, LP

Winwell Resources, L.L.C.

WSF, Inc.

KCS Resources, LLC

KCS Energy Services, Inc.

Medallion California Properties Company

Proliq, Inc.

One Tec, LLC

One Tec Operating, LLC

Bison Ranch LLC

Petrohawk Holdings LLC

HK Energy Marketing, LLC

HK Transportation, LLC

Big Hawk Services, LLC

 

I-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

(a)                                  Free Writing Offering Documents and other
information that comprise the Pricing Disclosure Package:

 

1.                                       Preliminary Pricing Disclosure Package
dated January 14, 2010

 

2.                                       Gross Proceeds: $407.5 million

 

3.                                       Issue Price: 101.875%, plus accrued
interest from August 17, 2010

 

(b)                            Free Writing Offering Documents not included in
the Pricing Disclosure Package

 

None.

 

II-1

--------------------------------------------------------------------------------


 

SCHEDULE III

 

OTHER ENTITIES

 

KinderHawk Field Services LLC

 

III-1

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

Subsidiary

 

Jurisdiction of Organization

1.

Petrohawk Operating Company

 

Texas

2.

P-H Energy, LLC

 

Texas

3.

Petrohawk Holdings, LLC

 

Delaware

4.

Petrohawk Properties, LP

 

Texas

5.

Winwell Resources, LLC

 

Louisiana

6.

WSF, Inc.

 

Louisiana

7.

KCS Resources, LLC

 

Delaware

8.

KCS Energy Services, Inc.

 

Delaware

9.

One TEC, LLC

 

Texas

10.

One TEC Operating, LLC

 

Texas

11.

HK Energy Marketing, LLC

 

Delaware

12.

Hawk Field Services, LLC

 

Oklahoma

13.

Bison Ranch, LLC

 

Idaho

14.

Medallion California Properties Company

 

Texas

15.

Proliq, Inc.

 

New Jersey

16.

HK Transportation, LLC

 

Oklahoma

17.

Big Hawk Services, LLC

 

Delaware

 

IV-1

--------------------------------------------------------------------------------